Citation Nr: 0527879	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-28 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as being due to herbicide exposure.  


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1966, to include duty in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 decision by the 
RO.  

The veteran's recent statements raise the issue of service 
connection for the residuals of a head injury.  That issue is 
referred to the RO for appropriate action.  

In June 2004, the Board remanded the veteran's claim for 
further development.  



FINDINGS OF FACT

1.  The veteran did not manifest a lung disability including 
chronic obstructive lung disease in service or many years 
thereafter.  

2.  The currently demonstrated mild obstructive lung disease 
is not shown to be due to any herbicide exposure or other 
event or incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by obstructive lung 
disease is not due to disease or injury that was incurred in 
or aggravated by military service, nor may it be presumed to 
be due to Agent Orange that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In a letter dated in June 2002, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the September 2003 statement of the case and the June 2005 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran's DD-214 indicates that his military occupational 
specialty was wireman.  The service records show that the 
veteran served in Korea and the Republic of Vietnam.  

The November 1963 enlistment examination and report of 
medical history is negative for any lung disorder.  

A June 1966 service medical record indicates that the veteran 
complained of chest pain.  An X-ray report of the same date 
noted that his chest was normal.  

A September 1966 service medical record indicates that the 
veteran complained of a cough and chest problems.  A chest X-
ray study was negative.  

The September 1966 separation report of medical history 
indicates that the veteran complained of pain in his chest 
that was not continuous.  

The September 1966 separation report of medical examination 
was negative for any lung problems, and the chest X-ray study 
was negative.  

A November 2000 private medical report indicates that the 
veteran had parenchymal and pleural plaques consistent with 
asbestosis.  That conclusion was based on the veteran's 
related exposure history.  

In a July 2002 statement, the veteran indicated that he was 
exposed to Agent Orange while in Vietnam.  

In a July 2004 statement, the veteran indicated that a doctor 
he saw in the late 1980's indicated that he had "two spots 
of harmful nature" on his left lung.  

The records received in December 2004 from Dr. R.G. and 
Fairfield Medical Associates are negative for complaints or 
treatment of a lung disorder.  
The VA medical records from October 2003 to February 2005 are 
negative for any complaints of treatment of a lung disorder.  

The May 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The examiner noted that the 
veteran was being evaluated for respiratory problems.  

When the veteran was asked about his respiratory problems, he 
described sleep apnea.  He had other complaints that included 
feeling "weak all over" and muscle spasm.  

He reported that he quit smoking about 20 years ago.  He 
indicated that he had exertional dyspnea, and used a metered-
dose inhaler, of which he did not know the name.  

On examination, the veteran was in no apparent respiratory 
distress.  His heart had regular rate and rhythm, and in the 
lungs there was mild rhonchi bilaterally.  Spirometry tests 
showed FVC of 65 percent predicted, FEV-1 of 60 percent 
predicted, and FEV-1/FVC of 73 percent predicted.  

The interpretation by pulmonologist was "baseline studies 
suggest possible airways obstruction with significant 
improvement after inhaled bronchodilators.  Some improvement 
may be due to improved effort."  

The examiner stated that the results of the spirometry 
testing indicated that the veteran might have mild 
obstructive lung disease.  He stated that there was no 
documentation in the claims file of any exposure to asbestos.  

The examiner stated that, based upon the information provided 
in the claims file, he believed that it was less likely than 
not that his current respiratory problems were related to 
military service.  


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A disease associated with exposure to certain herbicide 
agents such as Agent Orange, listed in 38 C.F.R. § 3.309(e), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  

Effective on January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 66 Fed. Reg. 23168 
(May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of       § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, Porphyria cutanea tarda, Prostate 
cancer, Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309 (e).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

The Board has carefully reviewed the claims file and has 
considered the veteran's assertions with regard to his lung 
disability.  

The veteran asserts that his current lung disability was 
caused by exposure to herbicides while serving in the 
Republic of Vietnam.  The service records indicate that he 
did serve in the Republic of Vietnam.  

However, other than complaints of a cough, the service 
medical records are negative for complaints or treatment for 
a lung disorder.  

Furthermore, there is no evidence that the current lung 
disability was incurred until many years following the 
veteran's separation from service.  There is no 
contemporaneous medical evidence of any lung disability until 
more than 30 years following the veteran's final discharge 
from service.  

The VA examiner who conducted the May 2005 VA examination 
diagnosed the veteran with mild obstructive lung disease.  He 
stated that in his opinion, it was less likely than not that 
the veteran's current respiratory problems were related to 
military service.  

Additionally, the Board notes that the veteran has not been 
diagnosed with a disease that is given presumptive status 
under 38 C.F.R. § 3.307 (e).  Consequently, service 
connection may not be granted under the Agent Orange 
provisions of the law.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his lung disability is 
related to or had its onset during service, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the May 2005 VA examiner, there is no 
basis upon which to grant the veteran's claim; therefore, the 
appeal must be denied.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for a lung disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
lung disorder.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a lung disorder, claimed as being due 
to herbicide exposure, is denied.  



	                        
____________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


